ABERNATHY, Judge
(concurring):
It is only by reference to gratuitous remarks made by the military judge coincident to his announcement of sentence that we are able to surmise that he may have failed to realize that the offenses under consideration were multiplicious for sentencing purposes.
In fairness to the military judge, it appears that his preachment, although ostensibly directed to the accused, may have been an effort to fend off unseemly speculation by reviewing authorities that his award of a bad-conduct discharge was predicated upon the accused’s desires rather than the gravity of the offense and the prior record of the offender.
Whatever the reason, the practice of joining rulings, findings or sentence with explanatory verbiage is injudicious and ought to be avoided. (Cases involving “impeached” sentences are too numerous to require citation. See also United States v. Hudson, 11 M.J. 866 (N.M.C.M.R.1981), where the same military judge who heard the instant case equated not guilty pleas to matters in aggravation.) In my view, the last, and best, pronouncement from this Court on this subject can be found in Senior Judge Sanders’ concurring opinion in United States v. Harvey, 12 M.J. 626, 629 (N.M.C.M.R.1981) where he stated:
“.. . I do not believe it is wise or desirable for the military judge, except in very rare cases, to explain on the record the basis for the sentence he awards.”
I concur in the result.